Citation Nr: 1109520	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-30 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for multiple sclerosis.

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. The rating decision denied the Veteran's claims.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in March 2008. 

These claims were the subject of a Board remand in May 2008.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that multiple sclerosis was incurred in military service.

2. The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain substantial employment due to service-connected diabetes mellitus. 






CONCLUSIONS OF LAW

1. Multiple sclerosis was not incurred or aggravated in military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2. The Veteran is not unable to obtain or maintain substantial employment due to service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). It also requires VA to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran. The Veteran filed the claims in May 2006. In June 2006, VA sent the Veteran notice of all required elements. See Dingess, 19 Vet. App. at 486. 

VA has also complied with its duty to assist the Veteran in gathering evidence to substantiate his claim. All available service records and authorized and private treatment records have been associated with the claims folder. The Veteran was afforded a VA compensation and pension examination in April 2009 to determine the etiology of his current multiple sclerosis. The examiner provided all requested opinions and included medical rationales to support these opinions; therefore, the Board finds they are adequate for adjudicative purposes. 

The Veteran has also contended that additional service medical records exist and have not been associated with the claims folder. To support this contention, the Veteran points to the fact that he wrote letters in service to his girlfriend (now his wife) about additional medical treatment. These letters include statements about leg pain diagnosed in service as due to a cyst, examination for a cyst, and prolonged sitz baths to treat a cyst. The Veteran's service records contain multiple references to treatment for this cyst, which the Veteran reported at a pre-induction examination in December 1965. Medical treatment records spanning the Veteran's entire period of service are included with the claims file. There is no evidence to support the Veteran's contention that service treatment records are missing from his claims folder. VA has attempted to search for additional records, as shown by an August 2009 request, but there is no evidence to support a finding that additional records were available or found.

The Veteran also has submitted a lay statement from a friend with whom he served in which the friend states that, although he never personally observed the Veteran having a fatigue attack, it was common knowledge within the squad that the Veteran had such attacks. The friend also reported that he had first-hand knowledge that the Veteran went on sick call several times for a fatigue and walking problem. He also reported that he had first-hand knowledge that the Veteran sought medical help as soon as they separated from the military in 1968 for fatigue and headache issues. This letter does not require VA to assist the Veteran to substantiate his claim any more than VA has already done so. The Veteran's service records reflect that he received treatment in service for a cyst, and these records, in conjunction with the in-service letters submitted by the Veteran, indicate that this cyst caused him leg pain in service to the point where others in his squad noticed and came to his aid. There is no indication in the Veteran's in the claims file that these in-service symptoms were due to a disorder other than the diagnosed and treated cyst. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

The Board denies the Veteran's claim for entitlement to service connection for multiple sclerosis because the preponderance of the evidence is against a finding that multiple sclerosis was incurred in military service or within seven years of separation from military service. See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).
 
The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert, 1 Vet. App. at 54. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Generally, in order for a veteran to prevail on the merits for a service-connection claim, the Board must find (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain chronic disabilities, to include organic diseases of the nervous system, which may include some types of hearing loss, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 C.F.R. §§ 3.307, 3.309(a) (2010). Multiple sclerosis, in particular, is presumed to have been incurred in or aggravated by service if manifest to a compensable degree within seven years of discharge from service. 38 C.F.R. § 3.309(a). 

Even if the disease is not diagnosed during the presumptive period, a veteran can still receive presumptive service connection by showing, through acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree during the presumptive period, followed without unreasonable time lapse by definite diagnosis. Symptomatology shown in the prescribed period may have no particular significance when first observed, but, in the light of subsequent developments, it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology, which, in retrospect, may be identified and evaluated as manifestation of the chronic disease to the required degree. 38 C.F.R. § 3.307(c) (2010).

In reviewing the record, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159 (2010). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., the condition is simple, for example, a broken leg);

(2) a layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that a medical opinion was not required to prove a nexus between a service-connected mental disorder and a drowning that resulted in a Veteran's death, when the Veteran's widow claimed the Veteran committed suicide due to the service-connected mental disorder). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. at 303 (concerning varicose veins); see also Jandreau, 492 F.3d at 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Federal Circuit has held that lay evidence alone may be sufficient, if competent, credible, and probative, to establish a current diagnosis (See Jandreau, 492 F.3d at 1376-77) and to establish a nexus between a current condition and military service (See Davidson, 581 F.3d at 1316). The Federal Circuit has held the Board must consider whether lay evidence alone is sufficient to establish an in-service event. See Buchanan, 451 F.3d at 1336 (holding that the Board must consider the competency, credibility, and probative value of lay assertions regarding in-service events). The Board may consider a lack of corroborating records as a factor in determining credibility but may not dismiss lay evidence for the sole reason that it is not corroborated by in-service records. See id. The Court of Appeals for Veterans Claims has stated that "the determination as to whether there was an event, injury, or disease in service is a finding of fact for the Board that the Court reviews for clear error." See Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010) (holding that a Veteran's contentions that he was exposed to chemicals in service, absent documentation of such exposure in his personnel records, did not trigger VA's duty to provide a medical examination). 

The Veteran is currently diagnosed with multiple sclerosis. The Board finds that the preponderance of the evidence is against a finding that the Veteran's reported and recorded medical history establishes a continuity and chronicity of multiple sclerosis symptoms dating back to military service or within seven years of separation from service. See Gilbert, 1 Vet. App. at 56.

The Veteran's service medical records do not show any diagnosed multiple sclerosis. At a December 1965 pre-induction examination, the Veteran reported he had previously experienced scarlet fever; frequent indigestion; stomach, liver, or intestinal trouble; tumor, growth, cyst, cancer; recent gain or loss of weight; and that he wore glasses. Upon examination, a tumor in the right breast and a cyst on the lower spinal cord were identified. The examiner noted that the Veteran had experienced the usual childhood illnesses with no residuals, that he had lost 30 pounds in the past year, and that the lower back and right breast cyst were identified in March 1965. The Veteran did not pass a colorblind test.

The record reflects that the Veteran served in Vietnam from August 1966 to July 1967. In October 1966, the Veteran was treated after he was struck on the right elbow by a Vietnamese vehicle. In January 1967, the Veteran was treated for a low backache. His temperature was recorded at 99.4 degrees. Motrin was dispensed. The examiner made a note to follow up with the Veteran and noted that the Veteran was improving. Later in January 1967, the Veteran was treated for a rash on his cheek and leg and diarrhea. In January 1967, the Veteran was also treated for eye discomfort and diagnosed with refractive error. At that time, it was noted that sunlight bothered the Veteran. In May 1967, the Veteran received treatment for the chronic cyst on his buttock. In May 1967, a physician noted that the cyst had been operated on. Drainage was noted. Treated for the cyst continued in June 1967. A note made in July 1967 indicates that the Veteran received a total of 25 sitz baths from October 4, 1967 to November 8, 1967. In September 1967, the Veteran reported to sick call for his cyst, which he indicated he had had in Vietnam and for which he was told to report to sick call when he returned to the United States. Another September 1967 record indicates that the cyst had previously been operated on. In October 1967, more treatment for the cyst occurred, with more sitz baths ordered. In November 1967, a scar from the cyst was found to be well-healed and no cyst was present. The Veteran was advised to avoid trauma. In January 1968, the Veteran reported to sick call with a temperature of 99.0. The Veteran complained of a bad cold and chest symptoms. The Veteran reported dry coughing for five days. A note indicates that the cold was treated. At this same time, the Veteran's cyst scar was found to be tender with intermittent drainage. 

At separation from service, at a January 1968 examination, the Veteran again reported a history of scarlet fever; frequent indigestion; stomach, liver, or intestinal trouble; tumor, growth, cyst, cancer; recent gain or loss of weight; and that he wore glasses. The Veteran also reported a new history of symptoms of color blindness, eye trouble, and recurrent back pain. The examiner noted that due to the cyst and inflammation, the Veteran was unable to perform certain duties in Vietnam. The examiner also noted that the Veteran had recently been informed by a doctor that "this" (unclear what) would constitute a service-connected disability. The examiner identified colorblindness, a painful cyst scar, and occasional indigestion. At separation, the Veteran did not indicate that he had ever experienced dizziness or fainting spells; cramps in his legs; any reaction to a serum, drug, or medicine; lameness; paralysis; periods of unconsciousness; or any other symptom similar to that which he now claims he experienced.

The Veteran asserts that he experienced symptoms related to multiple sclerosis in military service. In a July 2006 statement, the Veteran stated that he experienced bouts of fever, fatigue, and an inability to stand because of pain in the lower part of his body. Several times, the Veteran claimed, these episodes occurred at base camp and in the field. When the episodes occurred in camp, the Veteran claimed he visited medics, but that these medics diagnosed his symptoms as fevers of unknown origin. When symptoms occurred in the field, the Veteran claimed he did not report them. Twice in the Veteran's service medical records, in January 1967 and January 1968, there is indication of a slight temperature. In January 1967, this raised temperature was accompanied by backache; in January 1968, by a cough. These records do not support the Veteran's contentions that he was treated in service for fever, fatigue, and an inability to stand. While the Veteran is competent to report that he experienced such symptoms, he is not competent to identify them as symptoms of multiple sclerosis. Additionally, contradictory evidence in the service medical records renders the Veteran's contentions not credible. 

Further detracting from the Veteran's credibility as to symptoms he asserts occurred in service are his own statements indicating that he did not begin stating that his condition dated back to military service until after he filed a claim for entitlement to service connection. For example, in a July 2008 statement, the Veteran wrote: "In a note dated 12/15/83, while taking my medical history, the doctor noted that I told him/her that I had gait problems dating back ten years. I made this disclosure many years before I submitted a claim for MS." 

In a March 2008 statement, the Veteran made a number of assertions that he also stated at a March 2008 Board hearing before the undersigned VLJ. The Veteran contends that vaccinations he received in service exacerbated or brought out symptoms of multiple sclerosis in service. In particular, the Veteran refers to his own research indicating that plague vaccinations may exacerbate multiple sclerosis, an FDA warning that smallpox vaccination is contraindicated for individuals with immune disorders, and research indicating that tetanus and cholera vaccinations may cause flare-ups of multiple sclerosis. The Veteran, as a layperson, is not competent to diagnose multiple sclerosis, make findings of medical etiology, or claim that vaccines he received brought out symptoms of existing multiple sclerosis at a time when he was not diagnosed with multiple sclerosis by a physician competent to make such a diagnosis. There is no evidence of record to support any of these contentions and because they are not competent, they are not of probative value in deciding this case. See Jandreau, 492 F.3d at 1372.

The Veteran also reports a number of common features of multiple sclerosis that, he claims, circumstantially indicate that he developed multiple sclerosis in service. The Veteran states that heat may aggravate multiple sclerosis, that the disease generally begins between the ages of 20 and 40, and that stress provokes multiple sclerosis symptoms. However, because the Veteran is not competent to make such findings, his circumstantial speculation is not probative in this case. See Jandreau, 492 F.3d at 1372.

The Veteran also reports that in Vietnam, he went to sick call for diarrhea, flu, crabs, and various vaccinations. The Veteran contends that treatment is not documented for these illnesses because some of his records were lost or misplaced. To support this contention, the Veteran refers to a May 1968 VA statement of the case, in which he was denied entitlement to service connection for a cyst. The Veteran contends that this statement of the case refers to records no longer associated with the claims folder. However, the Board does not find that the May 1968 VA statement of the case supports the Veteran's contentions. The statement of the case refers to the Veteran's December 1965 pre-induction examination (cited above); May 1967 treatment for cyst (cited above); September 1967 treatment for cyst (cited above); February 1968 record indicating the Veteran received 25 sitz baths in service from October 2, 1967 to November 8, 1967 (cited above); October 1967 treatment indicating a tender scar (cited above); November 1967 treatment indicating a well-healed tender scar (cited above); January 1968 treatment indicating intermittent drainage (cited above); and the Veteran's January 1968 separation examination (cited above). 

As noted, all records referred to in the May 1968 decision are currently associated with the claims folder. The Veteran states in his March 2008 statement that, "The VA correspondence is proof positive that I received a number of treatments and that my medical records are incomplete." Because all records noted in the May 1968 rating decision are currently associated with the claims folder, the Board finds that their existence does not indicate that the Veteran's medical records are incomplete. In fact, that all records cited in the May 1968 decision are currently of record gives support to a finding that the Veteran's service records are complete. Further, there is no corroborating evidence to indicate that service medical records are incomplete. The Veteran is competent to state he was treated for various diseases in service, but there is no evidence of record to support the Veteran's contentions that he received such treatment nor that records from such treatment have not been associated with the claims file. There is contradictory evidence indicating that medical records are not missing, rendering the Veteran's contentions less than credible. Therefore, the Board finds that these contentions are not of significant probative value. See Jandreau, 492 F.3d at 1372.

Additionally, the Veteran submitted lay evidence to corroborate his assertions that he experienced symptoms in service. A July 2010 letter from a friend who served with the Veteran indicates that it was common knowledge among those in their squad that the Veteran experienced fatigue and had trouble walking at times. The Veteran's friend also stated he recalled the Veteran receiving medical treatment several times for "his fatigue and walking problem." However, service medical records indicate that the Veteran's in-service leg pain and walking problems were due to a cyst. Additionally, the Veteran submitted letters he wrote to his wife while he was in service during the March 2008 Board hearing. At the hearing, the Veteran explained that these letters mentioned medical treatment for which records had not been associated with the claims folder. Not only do these letters only refer to treatment for a cyst, including multiple consultations and sitz baths, which is well documented in the Veteran's service medical records, they contain reference to a time when the Veteran's cyst caused him to experience an episode where his buddy took him to sick call. An October 1967 letter states, "Today Lieutenant Thomas[,] a buddy of mine as well as boss[,] grabbed ahold of me and took me to sick call." The Veteran wrote that, at sick call, it was recommended that he see a physical therapist. "So now, as it stands now I have to go to the hospital every afternoon from 1 to 5:00 p.m. and sit in a whirl pool bath. The thing is[,] honey[,] the cyst does not hurt now. Every now and then it drains for a couple of days then stops." While the Veteran's friend is competent to report his own observations, the contradictory evidence of record indicating that pain in service was due to a cyst and not due to multiple sclerosis renders the Veteran's friend's letter incompetent and incredible. As such, the Board does not assign significant probative value to the friend's contentions. See Jandreau, 492 F.3d at 1372. 

The Veteran's wife asserted in a July 2008 statement that, as far back as 1968, within one year of discharge from service, the Veteran felt unusually fatigued and weak and complained of pain in his legs. The Veteran's wife asserted that these symptoms continued throughout their marriage. She reported that the Veteran told her, in the late 1960s, that these episodes occurred in service, and that he told her he was treated by a Vietnamese doctor once when he collapsed in a village. The Veteran's wife then stated, "During the past 39 years that I have known [the Veteran], he has had continual coordination problems and bouts of episodes that make him appear stunned." The Veteran's wife is competent to report her own observations about the Veteran's behavior. However, she is not competent to report second-hand accounts of incidents the Veteran may have told her occurred in service. She is also not competent, as a layperson, to identify observations as symptoms of multiple sclerosis. The Board finds no reason of record to doubt the Veteran's wife's credibility, though the Board notes that the significant amount of evidence contradicting her statements that multiple sclerosis manifested in the 1960s detracts from it. Additionally, the Board notes that the Veteran's wife may be biased in his favor in making such statements. See Buchanan, 451 F.3d at 1337 (stating that, "[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias."). As such, the Board does not assign significant probative value to her assertions. See Jandreau, 492 F.3d at 1372.

The Veteran further reports that symptoms of fatigue and extreme leg pain persisted after he separated from service. The Veteran states he was unable to secure some civilian medical records from his military discharge in 1968 but was able to secure private medical records back to 1975. After the Veteran returned to civilian life, he reports, he began to have problems concentrating, which led to his dropping out of college. The Veteran reports that cognitive difficulties are common among those with multiple sclerosis. In 1975, the Veteran reports, he experienced throbbing headaches with fatigue. The Veteran reports that in September 1976, a skull x-ray indicated a prominent vascular pattern in the right parietal area as well as a dimpling of the left sphenoid wing. In November 1976, the Veteran reports, a skull x-ray indicated an abnormality in the left sphenoid. The Veteran contends that this evidence shows that he developed multiple sclerosis before the seven-year presumptive period following separation from active service. 

VA recognizes a seven-year period following separation from military service during which service connection will be granted on a presumptive basis if multiple sclerosis is diagnosed. 38 C.F.R. §§ 3.307, 3.309. The Veteran separated from service in February 1968; therefore his seven-year period is through February 1975. Private medical evidence of record does not indicate that multiple sclerosis was diagnosed within this presumptive period or shortly thereafter. See 38 C.F.R. § 3.307(c). From September 1976 to December 1977, private records show treatment for headaches. The Veteran's physician noted "atypical features." An abnormal brain activity scan (EEG) was also noted, though the Veteran's physician dismissed this as a coincidence. A skull x-ray report supports the Veteran's contention that a prominent vascular pattern was seen in the right parietal area. The report also states that this "probably has no clinical significance." The report also supports the Veteran's contention that dimpling of the left sphenoid wing was seen. The report indicates that this raised concern about possible meningioma (a type of brain tumor), but no meningioma was ever diagnosed. The skull x-ray report and treatment records for headaches contain no mention of multiple sclerosis. There is no evidence of record indicating multiple sclerosis was diagnosed within the seven-year period or shortly after. The Veteran, as a layperson, is not competent to state that symptoms displayed during the presumptive period were due to much-later-diagnosed multiple sclerosis. See Jandreau, 492 F.3d at 1372.
 
According to the Veteran, in December 1983, he complained about nose bleeds and began to experience fatigue and lightheadedness, general weakness, and a rash. He was diagnosed with megakaryocytic thrombocytopenia. The Veteran reports that the weakness and fatigue continued into the 1990s. The Veteran reports that in late 1992 he complained of poor balance, lightheadedness, and weakness on the right side of his body. This continued into 1993 when the Veteran reports he developed an unsteady gait, incoordination, and abnormal limb movements. In February 1993, no diagnosis other than "uncoordination" could be determined. Private medical records associated with the claims file confirm that the Veteran was treated for nosebleeds in December 1983. There is no evidence to indicate these nosebleeds were manifestations of multiple sclerosis. Concomitant records indicate a diagnosis of megakaryocytic thrombocytopenia. June 1985 records show treatment for fatigue, aching, and a rash. The incident was diagnosed as "idiopathic" and no further treatment was called for. 

December 1992 records show lightheadedness, episodes of feeling off-balance, weakness on the right side of the body, and falling. The Veteran reported dizziness and an unusual feeling in his head, which seemed to also affect his right arm and leg. Treatment for dizziness and incoordination continued in January 1993. The Veteran also reported difficulties controlling his arms and legs and an unsteady gait. At that time, the Veteran claimed his work was not affected and denied intellectual impairment (contradictory to statements made in conjunction with filing his claim that his cognitive abilities were affected soon after separation from service). The Veteran reported recent-onset insomnia. Testing indicated memory problems. The Veteran's physician indicated that he suspected possible toxic encephalopathy. Testing continued through 1993. While the private medical records associated with the claims file support the Veteran's contentions that he was diagnosed with certain conditions during this period of time, there is no evidence to indicate that the Veteran developed multiple sclerosis during this period or that multiple sclerosis manifested in service, during the presumptive period, or shortly after the presumptive period. Therefore, the Veteran's contentions about symptoms displayed after the presumptive period are not probative in determining the Veteran's claim. See Jandreau, 492 F.3d at 1372.

Probable multiple sclerosis was identified in January 2006. At this time, a private physician indicated multiple sclerosis dated back 20 years to an episode of severe vertigo that the Veteran reported in the 1980s. The record reflects that private treatment in the years leading up to diagnosis was for similar symptoms of weakness and incoordination.

A March 2006 private treatment record from the Lahey Clinic indicates that multiple sclerosis was "newly diagnosed." Private treatment records from the Lahey clinic from 2006 to 2007 indicate that symptoms began "30 years ago" or "approximately 30 years ago." A May 2006 record from the Lahey Clinic indicates symptoms began 30 years ago, when the Veteran's lower body would suddenly give way and he reported that he previously developed headaches. The stated history, which is consistent with the private medical evidence of record, includes vertigo and loss of balance in the 1980s, problems with walking "7 to 8 years ago," loss of vision in the right eye six years prior, and episodes of tripping and falling the summer before the May 2006 examination. A June 2006 letter from the Veteran's physician, a Dr. Camac, states that the Veteran's multiple sclerosis dated back 30 years. 

A contradictory June 2007 letter from Dr. Camac states that the Veteran first developed symptoms of relapsing remitting multiple sclerosis in 1966 while serving in Vietnam, at the age of 22. To support this medical conclusion, Dr. Camac cited the Veteran's reported history: "He would have episodes of severe weakness where he would fall to the ground and be unable to function due to overwhelming weakness and fatigue." Dr. Camac also stated that symptoms continued after the Veteran returned home from the service in 1967. 

Dr. Camac then submitted a January 2010 letter stating that the Veteran had always been a very reliable and accurate historian with regard to reported symptoms in military service, that his history remains consistent, and that his wife validates his medical history from the time that she knew him. While Dr. Camac is competent to make these assertions, they indicate that her medical nexus opinion is based only on the history reported to her by the Veteran and the Veteran's wife, whose contentions the Board has already found to be incredible. Dr. Camac's opinion becomes relevant only if the record establishes that these reported symptoms actually occurred during military service. However, the Board finds that the preponderance of the evidence is against such a conclusion. It is clear from Dr. Camac's letters that she did not review the Veteran's claims file or service medical records in opining as to the Veteran's credibility. Additionally, Dr. Camac submitted two different opinions regarding the beginning of the Veteran's multiple sclerosis, the first indicating that multiple sclerosis began outside the presumptive period and the second indicating that symptoms began in military service. This discrepancy takes away from her own credibility as to the etiology of multiple sclerosis; therefore, the Board does not assign significant probative value to her opinion that symptoms began during service. See Jandreau, 492 F.3d at 1372.

At an April 2009 VA compensation and pension examination, the Veteran reported symptoms of weakness in his legs in military service. He stated that he was walking down a street in Vietnam when he collapsed and was taken by a passerby to a Vietnamese doctor. He reported that military doctors told him his leg weakness was probably caused by a virus. The Veteran reported that these symptoms continued after he separated from the military but were relieved by rest. The Veteran reported that he tried to return to school after separation but was unable to concentrate in his classes. The VA physician also reviewed the Veteran's medical history of vertigo, incoordination, rashes, and vision problems. The VA physician opined that the reported in-service symptoms "certainly could be symptoms of demyelinating disease beginning at that time," but could find no documentation in the record to support the Veteran's assertions. Based on the lack of supporting documentation, the VA physician opined that there was only evidence of record to support a chronicity of multiple sclerosis back to 1992. The physician also stated that, while there was no clinical evidence to support a finding that multiple sclerosis began in military service, "it may be that the records are incomplete in this regard, particularly the veteran's descriptions where he was seen by medical personnel regarding his falls while in Vietnam." 

The examiner made this statement based on the Veteran's assertions that he received treatment in service not documented in the service medical records currently associated with the claims folder. The examiner was competent to make this statement, but since it was based only upon the Veteran's assertions the Board finds to be incredible, the Board cannot treat the medical examiner's statement regarding missing records as a credible finding of fact or assign it significant probative value. See Jandreau, 492 F.3d at 1372. The Board has found significant evidence to indicate there are no outstanding service medical records. The VA examiner is competent and credible to opine that the medical evidence of record does not support a chronicity and continuity of multiple sclerosis symptoms back to military service. This opinion is supported by the evidence of record, as found upon review by the Board and as noted in the examiner's report. As such, the Board finds that this medical opinion is of significant probative value. See Jandreau, 492 F.3d at 1372.

During May and June 2009 VA medical center treatment for multiple sclerosis, the Veteran reported episodes of extreme fatigue and gait abnormalities since the military. He referred to these as "weird symptoms that would come and go" and said medical providers thought he had the flu. As stated earlier, there is no medical evidence of record to indicate that the Veteran was treated for the flu in military service. Nor is there any evidence of record to indicate episodes of extreme fatigue and gait abnormalities in military service or in the presumptive period following separation from military service. The first noted instance of a gait abnormality was not until the 1990s, though the Veteran reported falling due to dizziness in the 1980s. 

The Board notes that the Veteran has been consistent in his contentions that symptoms, which could be attributed to multiple sclerosis, manifested in service. While consistency sometimes supports a finding of credibility, such consistency must be weighed against all evidence of record. In this case, there is also consistent conflicting medical evidence to indicate that these reported symptoms never occurred. 

The Board finds that the Veteran is competent to report symptoms of multiple sclerosis. Although a layperson cannot make a medical diagnosis, the Veteran is competent to report his own observations about his health, including that he felt unusually fatigued and experienced leg pain. See Barr, 21 Vet. App. at 303. The Veteran's friend and wife are also competent to report their own observations of the Veteran's symptoms displayed in and since separation from military service. Moreover, the record reflects that multiple physicians have indicated that reported in-service symptoms could have been early manifestations of multiple sclerosis. See Routen, 10 Vet. App. at 183. However, as detailed above, the Board finds the lay evidence of record incredible due to a lack of corroborating medical evidence, conflicting medical evidence of record, the possibility of bias, and inconsistencies in the Veteran's own contentions. See Buchanan, 451 F.3d at 1337. Because the preponderance of the evidence is against the claim, it must be denied. See Alemany, 9 Vet. App. at 519.

Entitlement to a TDIU

Typically, where the schedular rating is less than total, a TDIU may be assigned, provided that, if there is only one service-connected disability, this disability shall be ratable at 60 percent or more, or, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010). In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or maintain substantial employment. 38 C.F.R. § 4.16(b) (2010).

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect a veteran's service-connected disability has on the ability to work. Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty, 6 Vet. App. at 537 and Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The Veteran is currently assigned a 10-percent evaluation for service-connected diabetes mellitus. 

In a September 2006 letter to his representative at that time, the Veteran stated that he had experienced problems at work due to multiple sclerosis and had accepted an early retirement package based on pressure about his work performance. In a July 2007 private psychological evaluation, the Veteran reported that he retired "last September, in part because he was getting weaker and also because of forgetfulness." In an April 2009 VA compensation and pension examination, the Veteran reported that he had worked as a security analyst until 2006, "when his memory problems became more obvious to his employers and he eventually had to give this up."

In a June 2008 private treatment record from the Lahey Clinic, the Veteran reported he was working as a child advocate for abused children. The record does not reflect whether this employment was paid or full-time. The examiner noted that multiple sclerosis interfered with the Veteran's work. "He wrote a report, which he showed to his wife at the end of last week. There were multiple mistakes within the report. The patient was disorganized when discussing the case and missed a court date."

The evidence of record indicates that the Veteran may still be employed. Further, the evidence indicates that any employment-related problems are due to non-service-connected multiple sclerosis and not to service-connected diabetes mellitus. Accordingly, the Board finds that the preponderance of the evidence is against the claim and that entitlement to a TDIU must be denied. See Alemany, 9 Vet. App. at 519.

ORDER

Entitlement to service connection for multiple sclerosis is denied.

Entitlement to a TDIU is denied. 



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


